Citation Nr: 1425228	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant was a member of the Marine Corps Reserves from June 1985 to March 1987, with periods of active duty for training (ACDUTRA) from June 18, 1985 to October 25, 1985, and from June 21, 1986 to July 4, 1986.  He also has periods of inactive duty for training (INACDUTRA). While the character of discharge pertaining to the appellant's initial period of ACDUTRA was honorable, he was ultimately discharged from reserve service on March 13, 1987 under other than honorable conditions due to nonparticipation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the appellant's file was transferred to the RO in Atlanta, Georgia.

The matter was previously remanded by the Board in August 2012 and October 2013 for additional development.  That development has been completed, and the case again returns to the Board for appellate review.

The appellant's appeal was adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The appellant's tinea pedis and tinea versicolor are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the appellant was provided with the relevant notice and information in letters dated May 2007 and November 2007, prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the appellant's service records and identified private treatment records have been obtained and associated with the claims file, to the extent possible.  The appellant identified certain private treatment records, and VA requested those records from the identified physicians, most recently in October 2012.  However, no additional records were received.

The appellant was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provide an opinion regarding the etiology of the appellant's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

The appellant contends that he has a skin disorder, to include a fungal infection of the feet, which had its onset during service and has existed since that time.  See June 2007 and August 2012 Statements in Support of Claim.

In this case, the appellant's November 2006 private treatment records and an August 2012 VA examination diagnosed tinea pedis and tinea versicolor.  Therefore, element (1) for service connection has been satisfied.

Unfortunately, the Board finds that element (2), in-service incurrence of a skin condition, has not been satisfied.  In his June 2007 and August 2012 statements, the appellant asserted that his fungal infection of the feet had its onset during boot camp.  In a June 2007 statement, he identified instances in which he sought treatment for this condition.  He also submitted lay statements dated June 2007 from family members and acquaintences, who corroborate his account of developing a skin problem on his feet during boot camp.

Notwithstanding the above, service treatment records do not reflect any complaints, treatment, or diagnoses of a skin condition in service, though he was treated for other complaints, including abdominal cramps, diarrhea, and a toothache.  A June 1986 Report of Medical History shows the appellant specifically denied any skin diseases or foot trouble.  The Board notes that, in the same report, he acknowledged a history of a "trick" or locked knee, as well as cramps in his legs.

The mere absence of medical records does not contradict statements by the appellant and other lay witnesses regarding his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the appellant's recent statements reporting a long history of skin-related symptoms dating back to boot camp, while corroborated by recent statements of other witnesses, are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his foot fungus.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the appellant's service treatment records list certain medical complaints, but nothing related to the currently claimed skin disorder.  Based upon the language and context of those service records, the Board finds that the appellant was reporting all the complaints and symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of a skin disorder or foot problem at that time is persuasive evidence that he was not then experiencing any relevant problems and outweighs the recollections of the appellant and other witnesses to the contrary.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (medical records are generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value).

As the overall weight of the evidence is against a finding that element (2), in-service incurrence of a skin condition, has been satisfied, service connection for a skin condition is not warranted.


ORDER

Service connection for a skin disability is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


